—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 26, 1993, which denied respondent-appellant’s motion for vacatur of a temporary restraining order and dismissal of this special proceeding, unanimously affirmed, with costs.
In Desert Palace v Rozenbaum (192 AD2d 340, lv denied 82 NY2d 652), this Court decided that attachment of the subject bank account affords quasi in rem jurisdiction over the judgment debtor, and rejected the argument that the bank had any obligation to prevent the judgment debtor from staking money from the subject account on gambling. In the instant action, the issue is the precise allocation of interest in the account among the judgment debtor, whom this Court has held to have an interest in the account (supra) and two relatives who allegedly also have an interest in the same account. Accordingly, the two cases do not have the same "focus” (Richards v Estate of Kaskel, 169 AD2d 111, 120, lv dismissed in part and denied in part 78 NY2d 1042), and the prior action lacks the identity with the instant proceeding necessary to application of the doctrine of res judicata and collateral estoppel (see, Ryan v New York Tel. Co., 62 NY2d 494, 500).
We have considered the respondent’s remaining arguments, and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.